   Case 2:18-cv-01063-GW-SK Document 73 Filed 01/10/19 Page 1 of 1 Page ID #:931

                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                   CIVIL MINUTES ­ GENERAL
 Case No.       2:18­cv­01063­GW (SKx)                                   Date   January 10, 2019
 Title          Noemi Del Rio v. Virgin America Inc., et al.


 Present: The Honorable        Steve Kim, United States Magistrate Judge
                   Connie Chung                                              n/a
                   Deputy Clerk                                     Court Smart / Recorder

            Attorneys Present for Plaintiff:                  Attorneys Present for Defendants:
                    None present                                         None present


 Proceedings:             (IN CHAMBERS) ORDER DENYING PLAINTIFF’S MOTION TO
                          COMPEL (ECF 70) AND REQUIRING FURTHER MEET­AND­
                          CONFER

        Plaintiff has moved to compel Defendant Virgin Produced 2.0 to produce a competent
corporate witness and for sanctions (ECF 70), but the parties have not adequately and
meaningfully satisfied their meet­and­confer obligation under Local Rule 37­1. Therefore,
counsel for the parties are ordered to meet and confer in person at Plaintiff’s counsel’s office
within 3 business days of this order to resolve (or at least narrow) their dispute. See L.R. 37­1
(“If both counsel are located within the same county of the Central District, the conference
shall take place in person at the office of the moving party’s counsel, unless the parties agree to
meet someplace else.”). In advance of that conference, the parties shall review the Court’s
Standing Order on Discovery Disputes, available under the Court’s Procedures and Schedules.
“The failure of any counsel to comply with or cooperate in the foregoing procedures may result
in the imposition of sanctions.” L.R. 37­4.

      Plaintiff’s motion to compel and request for sanctions (ECF 70) is denied without
prejudice, and her application to file documents under seal (ECF 71) is denied as moot. The
hearing noticed for February 6, 2019 is vacated.

         IT IS SO ORDERED.




CV-90 (10/08)                             CIVIL MINUTES - GENERAL                            Page 1 of 1
